Per Curiam.
Judgment and order unanimously reversed upon the law, with thirty dollars costs to appellant, and motion for summary judgment denied.
Plaintiff’s papers do not comply with the provisions of rule 113. Furthermore, defendant’s papers show that he made no agreement with the plaintiff and that Martin, whom defendant had authorized to procure the loan, was merely a real estate broker. As such, Martin had no authority to employ the plaintiff (Southack v. Ireland, 109 App. Div. 45; Carroll v. Tucker, 2 Misc. 397) and the latter has no claim against the defendant. No opinion.
All concur; present, Cropsey, Lewis and Johnston, JJ.